           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

BRIAN WHITLEY, Individually and
on Behalf of All Others Similarly Situated                PLAINTIFF

v.                       No. 4:16-cv-624-DPM

BAPTIST HEALTH; BAPTIST HEALTH
HOSPITALS; DIAMOND RISK
INSURANCE LLC; CONTINENTAL
CASUALTY COMPANY; ADMIRAL
INSURANCE COMPANY; ADMIRAL
INDEMNITY COMPANY; IRONSHORE
INDEMNITY, INC.; and IRONSHORE
SPECIALTY INSURANCE COMPANY                           DEFENDANTS

                               ORDER
     The date for the contested document production has passed,
NQ 104 at 2. The parties advised they were working toward a solution,
NQ 108. The motion to quash, NQ 106, is denied without prejudice. If no
agreement is reached, please file a joint report of discovery dispute,
NQ 94 at 3-4, not a motion to compel or quash.
     So Ordered.

                                                 v
                                D .P. Marshall Jr.
                                United States District Judge

                                   3 ~       ~0}'/
